DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pp.5-6 of Applicant’s remarks, filed April 18, 2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly considered prior art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2009/0257620) in view of Hattori et al. (EP 3312769A1) further in view of Paturle et al. (US 2016/0349219).

Regarding claim 1 Hicks discloses a traffic management system comprising: 
a plurality of vehicles, each of which is configured to generate an image in front of the vehicle during traveling (mobile assisted survey tool (MAST) affixed to automobiles – [0027, 0032]; photographs of road signs taken by MAST – [0131]); and 
a server, wherein: 
each of the vehicles is configured to transmit the image to the server; the server is configured to compare an image of the traffic sign transmitted from each of the vehicles with reference images of the traffic sign (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]; Figure 1 shows MAST transferring data to merger 120 and database 105).
Hicks further discloses obtaining plurality of results of evaluating visibility of the traffic sign and based on the results, determine a state of the traffic sign (analyzing obtained photographs of road signs and determine the condition of said sign and identify the ones in need of repair or replacement – [0131]).
However, fails to explicitly disclose a vehicle configured to determine whether the image includes a traffic sign and transmit the image to the server when it is determined that the image includes the traffic sign; and accumulate a plurality of evaluation results.
In his disclosure Hattori teaches a vehicle configured to determine whether the image includes a traffic sign and transmit the image to the server when it is determined that the image includes the traffic sign (Figure 15 shows a mobile terminal apparatus 1408 mounted to a vehicle, apparatus 1408 includes Image Processing Apparatus 1A and Communication Device 1402; Communication Device 1402  is an image transmitting unit which transmits a post-detection image indicating detection results of a sign to the server 1403; it is noted the image processing apparatus 1 includes an object detecting unit that recognizes traffic signs – [0113], l. 39-45).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hattori into the teachings of Hicks because by such incorporation a target object can be correctly recognized from an image taken with a camera (par.[0009]).
However, fails to explicitly disclose accumulate a plurality of evaluation results.
In his disclosure Paturle teaches accumulate a plurality of evaluation results (the cumulative result relating to the condition of a tire can be determined by cumulating the results of the measurements – [0117]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Paturle into the teachings of Hicks because by such incorporation the condition of an object can be determined with a good degree if robustness (par. [0117]).

Regarding claim 2 Hicks discloses the traffic management system according to claim 1. Hicks discloses a server that receives a plurality or evaluation results of evaluating the state of the traffic sign (refer to rejection of claim 1).
However, fails to explicitly disclose to accumulate the plurality of evaluation results, and provide the evaluation results to the outside as information.
In his disclosure Paturle teaches to accumulate the plurality of evaluation results, and provide the evaluation results to the outside as information (the cumulative result relating to the condition of a tire can be determined by cumulating the results of the measurements – [0117]; the data relating to the condition of the object can be transmitted to a display – [0050]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Paturle into the teachings of Hicks because by such incorporation the condition of an object can be determined with a good degree if robustness (par. [0117]).

Regarding claim 6 Hicks discloses a server comprising: 
a storage device configured to accumulate images that are transmitted from a plurality of vehicles, read reference images of the traffic sign, and receive evaluation results of evaluating visibility of the traffic sign (mobile assisted survey tool (MAST) affixed to automobiles – [0027, 0032]; photographs of road signs taken by MAST – [0131]; the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]; Figure 1 shows MAST transferring data to merger 120 and database 105; analyzing obtained photographs of road signs and determine the condition of said sign and identify the ones in need of repair or replacement – [0131]); and 
a processor configured to compare the transmitted image of the traffic sign with the reference images of the traffic sign, evaluate the visibility of the traffic sign and based on the evaluation results of the visibility of the traffic sign, determine a state of the traffic sign (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]; analyzing obtained photographs of road signs and determine the condition of said sign and identify the ones in need of repair or replacement – [0131]). 
However, fails to explicitly disclose the vehicle determines that the images include a traffic sign, and accumulate a plurality of evaluation results.
In his disclosure Hattori teaches the vehicle determines that the images include a traffic sign (Figure 15 shows a mobile terminal apparatus 1408 mounted to a vehicle, apparatus 1408 includes Image Processing Apparatus 1A and Communication Device 1402; it is noted the image processing apparatus 1 includes an object detecting unit that recognizes traffic signs – [0113], l. 39-45).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Hattori into the teachings of Hicks because by such incorporation a target object can be correctly recognized from an image taken with a camera (par.[0009]).
However, fails to explicitly disclose accumulate a plurality of evaluation results. 
In his disclosure Paturle teaches accumulate a plurality of evaluation results (the cumulative result relating to the condition of a tire can be determined by cumulating the results of the measurements – [0117]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Paturle into the teachings of Hicks because by such incorporation the condition of an object can be determined with a good degree if robustness (par. [0117]).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks (US 2009/0257620) in view of Paturle et al. (US 2016/0349219) further in view of Irie et al. (US 2010/0040289).

Regarding claim 3 Hicks discloses the traffic management system according to claim 1, wherein the server is configured to accumulate the image of the traffic sign transmitted from each of the vehicles (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]).
Hicks further discloses the reference images are reference images of traffic signs (the collected photographs are used to compare the actual signage photographed to the signage identified in a database – [0127]).
However, fails to explicitly disclose the reference images are the images accumulated in the past.
In his disclosure Irie teaches the reference images are the images accumulated in the past (images captured in the past are stored in the image storage area and are used to compare with current images to recognize a road sign – Figure 1, [0032]).
It would have been obvious to a person with ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of Irie into the teachings of Hicks because such incorporation improves sign recognition in images (par. [0004-0005]).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA E VAZQUEZ COLON whose telephone number is (571)270-1103. The examiner can normally be reached M-F 7:30 AM-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER S KELLEY can be reached on (571)272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIA E VAZQUEZ COLON/Examiner, Art Unit 2482